Case 18-17430-elf   Doc 30   Filed 12/10/18 Entered 12/10/18 23:36:54   Desc Main
                             Document      Page 1 of 8




                                                  18-17430-ELF




     X


     12/07/2018
Case 18-17430-elf   Doc 30   Filed 12/10/18 Entered 12/10/18 23:36:54   Desc Main
                             Document      Page 2 of 8
Case 18-17430-elf   Doc 30   Filed 12/10/18 Entered 12/10/18 23:36:54   Desc Main
                             Document      Page 3 of 8
Case 18-17430-elf   Doc 30   Filed 12/10/18 Entered 12/10/18 23:36:54   Desc Main
                             Document      Page 4 of 8
Case 18-17430-elf   Doc 30   Filed 12/10/18 Entered 12/10/18 23:36:54   Desc Main
                             Document      Page 5 of 8
Case 18-17430-elf   Doc 30   Filed 12/10/18 Entered 12/10/18 23:36:54   Desc Main
                             Document      Page 6 of 8
Case 18-17430-elf   Doc 30   Filed 12/10/18 Entered 12/10/18 23:36:54   Desc Main
                             Document      Page 7 of 8
Case 18-17430-elf   Doc 30   Filed 12/10/18 Entered 12/10/18 23:36:54   Desc Main
                             Document      Page 8 of 8




      12/07/2018
